57 S.E.2d 783 (1950)
231 N.C. 494
MOORE
v.
BOONE et al.
No. 95.
Supreme Court of North Carolina.
March 1, 1950.
*784 Cameron S. Weeks, Tarboro, for plaintiff, appellant.
V. D. Strickland, Rich Square, for defendants, appellees.
STACY, Chief Justice.
The question for decision is whether the evidence taken in its most favorable light for the plaintiff survives the demurrer. The trial court answered in the negative, and we approve.
It may be doubted whether sufficient evidence of negligence on the part of the defendant was offered on the hearing. However this may be, it clearly appears from the questions propounded by the court that plaintiff was inattentive to his own safety. He was either following defendant's truck more closely than was reasonable and prudent or he was driving at an excessive rate of speed under the conditions then existing. Tarrant v. Pepsi-Cola Bottling Co., 221 N.C. 390, 20 S.E.2d 565. Such was the conclusion of the trial *785 court, and his judgment is supported by the record. Cox v. Lee, 230 N.C. 155, 52 S.E.2d 355; Atkins v. Transportation Co., 224 N.C. 688, 32 S.E.2d 209; Austin v. Overton, 222 N.C. 89, 21 S.E.2d 887; Tarrant v. Bottling Co., supra. Note, the plaintiff does not say the truck showed no signal lights indicating a left turn. His statement is, "I did not see any signal or lights showing on the truck that the driver intended to do anything except go straight ahead." Hollingsworth v. Grier, 231 N.C. 108, 55 S.E.2d 806.
The plaintiff's negligence, to defeat a recovery in an action like the present, need not be the sole proximate cause of the injury. It is enough if it contribute to the injury as a proximate cause, or one of them. Fawley v. Bobo, 231 N.C. 203, 56 S.E.2d 419; Tyson v. Ford, 228 N.C. 778, 47 S.E.2d 251; Parkway Bus Co. v. Coble Dairy Products Co., 229 N.C. 352, 49 S.E.2d 623.
The case is controlled by the Cox, Atkins, Austin and Tarrant Cases above cited. There was no error in sustaining the demurrer to the evidence and dismissing the action as in case of nonsuit. Compare Barlow v. Bus Lines, 229 N.C. 382, 49 S.E.2d 793.
Affirmed.